PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/694,567
Filing Date: 1 Sep 2017
Appellant(s): Buck et al.



__________________
Susan Graf
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on November 9, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A.	The rejection of claims 1, 3-6, 8, 10-11, 13, 15 and 17-19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vlastos Franzen, Krumbholz et al., Zhong et al. and Vlastos et al.
	In the Appeal Brief filed November 9, 2020, appellant first argues that Zhong et al. does not teach SEQ ID NOs: 4 and 90, which are amino acid sequences.  Appellant’s argument should not be found persuasive for the following reasons.
	Zhong et al. provides a listing of GenBank/EMBL/DDBJ accession numbers for the sequences disclosed in the paper (see the bottom of page 144, left column).  The accession numbers are AB369087 - AB369101.  Accession number AB369093 provides both the nucleic acid and amino acid sequences for VP1.  The VP1 amino acid sequence of accession number AB369093 is 100% 
	Appellant next argues that claims 8 and 11 recite SEQ ID NOs: 39, 43 and 47, not SEQ ID NOs: 4 or 90.
Claim 11 is directed to a composition comprising a VLP comprising BKV IV VP1, a VLP comprising BKV Ib2 VP1, and a pharmaceutically acceptable carrier.  Claim 12, which depends from claim 11, recites that the BKV IV VP1 and BKV Ib2 VP1 can be SEQ ID NOs: 4 and 90, respectively.  As outlined above, Zhong et al. discloses instant SEQ ID NOs: 4 and 901.  Thus, both SEQ ID NOs:4 and 90 are polypeptides that are encoded by instant SEQ ID NOs: 39 and 43, respectively.  Claim 11 is not directed to the nucleic acids (SEQ ID NOs: 39, 43 and 47), but instead, claim 11 is directed to polypeptides that are encoded by SEQ ID NOs: 39, 43 and 47.  SEQ ID NOs: 4 and 90 disclosed by Zhong et al. meet these limitations [polypeptides that are encoded by instant SEQ ID NOs: 39 and 43].

	Appellant next argues that there is no motivation to combine VP1 from BKV serotypes I and IV in an immunogenic composition.  Appellant refers to a Declaration under 37 C.F.R. §1.132 (submitted on March 6, 2020) to support this argument.  Appellant’s arguments and Declaration under 37 C.F.R. §1.132 should not be found persuasive for the following reasons. 
The claims are directed to a composition comprising at least one BKV IV VP1 polypeptide and at least one BKV Ib2 VP1 polypeptide.  As outlined in the rejection in the Non-Final Office Action dated June 9, 2020 (and previous Office Actions), there is motivation and a reasonable expectation of success to provide 
Briefly, Vlastos Franzen teaches that human polyomaviruses BKV and JCV are associated with severe and lethal diseases in immune deficient individuals and that there are no commonly used vaccines against these human pathogens.  Using a murine polyomavirus model, Vlastos Franzen found that the polyomavirus capsid protein (VP1) was immunogenic and could induce protective immune responses in mice.  Krumbholz et al. teaches that for human BK polyomavirus, subtype I is most prevalent, followed by subtype IV, with subtypes II and III occurring less frequently.  Zhong et al. teaches that subtype I is prevalent throughout the world, subtype IV is prevalent in Asia and part of Europe, and subtypes II and III are rare throughout the world.  Thus, one of ordinary skill in the art would readily understand that subtypes I and IV are the most prevalent and should be prime vaccine targets.  A subgroup of subtype I (I/b-2) was detected primarily in all of the European and American populations, whereas subgroup I/c was predominant in the Asian populations.  Thus, one of ordinary skill in the art desiring to produce a broadly effective BKV immunogenic composition, e.g., for Americans and Europeans, is motivated to include at least BKV types I and IV (the top two prevalent BKV types) in the composition.  One of ordinary skill in the art is further motivated to include subtype Ib2 (the most 2 and given the fact that BKV capsid proteins are known to be immunogenic.
Appellant next argues that Knowles et al. observed that immunization with one BKV serotype was sufficient to elicit cross neutralizing antibodies against all other BKV genotypes, and thus, teaches that one BKV genotype would provide protective neutralizing antibodies against all other BKV genotypes.  Appellant refers to the Declaration under 37 C.F.R. §1.132 submitted on March 6, 2020 to support this argument.  Appellant’s arguments and Declaration under 37 C.F.R. §1.132 should not be found persuasive for the following reasons. 
It appears appellant’s arguments are focused on a method of eliciting cross-reactive, neutralizing antibodies in humans by administering a combination of BKV IV and BKV Ib2 VP1 proteins.  However, the claims are not directed to a method of eliciting cross-reactive, neutralizing antibodies against BKV.  The claims are directed to a composition comprising BKV IV and BKV Ib2 VP1 proteins, and the teachings of the prior art render such a composition obvious.
protective neutralizing antibody responses against all other BKV genotypes as argued by appellant.  The neutralizing data presented by Knowles et al. does not in any way suggest to one of ordinary skill in the art that one particular strain/genotype of BKV can be used to immunize a subject against all the other strains/genotypes of BKV and elicit a protective immune response.  Further, the neutralization data for strain SB does not indicate that the neutralization titers (e.g., titers of 160-640) are sufficient to protect against the other polyomaviruses that were tested.  Table V of Knowles et al. merely shows that different strains/genotypes of BKV can elicit sera that can cross-neutralize other BKV strains/genotypes to varying degrees.  Accordingly, one of ordinary skill in the art would not reasonably believe that Knowles et al. teaches that one BKV genotype would provide protective neutralizing antibody responses against all other BKV genotypes.
Again, given the teachings of Krumbholz et al. and Zhong et al. regarding the prevalence of BKV serotype I (including I/b-2 and Ic) and serotype IV, one of ordinary skill in the art would be motivated to include VP1 proteins from at least I/b-2, Ic and IV in a composition intended to immunize humans.
Appellant next argues that one of ordinary skill in the art would not include multiple immunogens or VLPs in the composition, unless they were deemed to 
In view of the teachings outlined above, particularly the teachings of Zhong et al. (BKV subtype I is prevalent throughout the world, subtype IV is prevalent in Asia and part of Europe, and subtypes II and III are rare throughout the world), one of ordinary skill in the art desiring to produce a BKV immunogenic composition, particularly for Americans and Europeans, is motivated to include at least BKV types I and IV (the top two prevalent BKV types) in the composition.  One of ordinary skill in the art is further motivated to include subtype Ib2, which is the most prevalent in European and American populations, and subtype I/c which is most prevalent in Asian populations.  
Accordingly, the Office has demonstrated that there is a reason (motivation) to include multiple immunogens in the BKV composition.
	In the Appeal Brief filed November 9, 2020, appellant next argues unexpectedly superior results in methods where the claimed composition is administered to induce cross-neutralizing antibodies in a subject.  
The claims are directed to a composition comprising at least one BKV IV VP1 polypeptide and at least one BKV Ib2 VP1 polypeptide.  The claims are not directed to a method of inducing a particular immune response against BKV.  As outlined above, the prior art provides sufficient motivation and a reasonable 

B.	The rejection of claim 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vlastos Franzen, Krumbholz et al., Zhong et al., Knowles et al., Vlastos et al., and Mueller et al.
	Claim 14 depends from claim 11, and as discussed above, claim 11 is rendered obvious over the combined teachings of Vlastos Franzen, Krumbholz et al., Zhong et al. and Vlastos et al.  The addition of BKV VP2 and VP3 is also obvious.  In this regard, Mueller et al. teaches that BK VP2 and VP3 are BK antigens and that BK VP3 is a new target of cellular immunity in BK Virus infection. Mueller et al. found that although five BKV proteins are known to be immunogenic, antigenic potential of only two has been investigated in previous studies. By using recent advances in multicolor flow cytometry, Mueller et al. established the presence of cellular immunity directed against all five BKV proteins in renal transplant patients with a history of severe BKV infection (see page 102, right column).

	Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

C.	The rejection of claims 2 and 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vlastos, Krumbholz et al., Zhong et al., Knowles et al., Vlastos et al., GenBank Accession Number BAG84476, and GenBank Accession Number BAF03085.
	Claims 2 and 12 depend from claims 1 and 11, respectively, and as discussed above, claims 1 and 11 are rendered obvious over the combined teachings of Vlastos Franzen, Krumbholz et al., Zhong et al. and Vlastos et al.  
Claim 2, which depends from claim 1, recites that the BKV IV VP1 can SEQ ID NO: 4, and the BKV Ib2 VP1 can be SEQ ID NO: 90.  As outlined above, Zhong et al. provides a listing of GenBank/EMBL/DDBJ accession numbers for the sequences disclosed in the paper (see the bottom of page 144, left column).  
Claim 11 is directed to a composition comprising a VLP comprising BKV IV VP1, a VLP comprising BKV Ib2 VP1, and a pharmaceutically acceptable carrier.  Claim 12, which depends from claim 11, recites that the BKV IV VP1 and BKV Ib2 VP1 can be SEQ ID NOs: 4 and 90, respectively.  As outlined above, Zhong et al. discloses instant SEQ ID NOs: 4 and 90.  Thus, both SEQ ID NOs:4 and 90 are polypeptides that are encoded by instant SEQ ID NOs: 39 and 43, respectively.  




Respectfully submitted,
/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648

Conferees:
/JANET L ANDRES/Supervisory Patent Examiner, Art Unit 1648

/STACY B CHEN/Primary Examiner, Art Unit 1648

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See accession numbers AB369093, B369088 and AB369091.
        2Vlastos Franzen, using MPyV VLPs composed of VP1 capsid proteins, found that intra peritoneal (i.p.) vaccination with MPyV-VLPs and ts-mutants was more efficient than M17-VLP vaccination, protecting 63-67% compared to 26% of the T-cell deficient mice against MPyV infection. However, subcutaneous (s.c.) vaccination with MPyV-VLPs induced a complete protection of both normal and T-cell deficient mice against MPyV infection whereas s.c. vaccination with GST-VP1 protected normal mice, but not all (60%) T-cell deficient mice.  MPyV-VLPs were also shown to induce antibody titers in normal and T-cell deficient mice.